PER CURIAM.
The plaintiff Elizabeth Gettinger appeals a remittitur or new trial order entered by the Circuit Court for the Eleventh Judicial Circuit of Florida in a slip-and-fall, personal injury tort action after the jury had returned $850,000 verdict for the plaintiff against the defendant Americana Hotel of Bal Harbour, Inc. and its insurers Consolidated Mutual Insurance Company and American Home Assurance Company. The plaintiff contends that the jury verdict finding the defendant 100 percent negligent was based upon substantial competent evidence, that the damages awarded were not excessive or unconscionable in view of the plaintiff’s extensive injuries and resultant medical expenses, and that the court erred in entering the order of remittitur or new trial. We entirely agree. Allred v. Chittenden Pool Supply, Inc., 298 So.2d 361 (Fla.1974); Laskey v. Smith, 239 So.2d 13 (Fla.1970); Hanson v. Florida East Coast Railway, 334 So.2d 63 (Fla.3d DCA 1976); Mansell v. Eidge, 179 So.2d 624 (Fla.3d DCA 1965); Clark v. Russo, 133 So.2d 764 (Fla.2d DCA 1961), cert. discharged 147 So.2d 1 (Fla.1962); Mow v. F. P. Sadowski Corp., 122 So.2d 46 (Fla.3d DCA 1960), cert. den. 131 So.2d 3 (Fla.1961). We further find no merit in the defendant’s cross assignments of error and arguments based thereon.
*915The order appealed from is reversed and the cause remanded to the trial court with directions to enter a judgment for the plaintiff in accordance with the jury verdict.